Citation Nr: 0002171	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94 23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2. Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 until September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to a rating in 
excess of 10 percent for PTSD and service connection for 
bilateral hearing loss.  

The RO in a March 1995 decision assigned a rating of 30 
percent for the veteran's PTSD.  In AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held that 
on a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.

The Board notes that the RO denied entitlement to service 
connection for solar burns in both eyes in the March 1995 
decision.  The veteran did not submit a notice of 
disagreement regarding this determination.  As the veteran 
has not filed a notice of disagreement with that decision, 
this matter is not presently before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).

During his personal hearings the, veteran described a buzzing 
noise in both ears.  His representative asserted he suffers 
from tinnitus, the implication being he incurred this 
asserted disability in service.  Since the RO did not address 
this contention, the Board refers the issue of service 
connection for tinnitus to the RO.

FINDINGS OF FACT


1.  The veteran's service-connected PTSD is 
moderate in degree and is manifested by anxiety, 
depression, insomnia and anger as well as some 
difficulty in establishing effective work and 
social relationships.

2. There is no competent medical evidence of record 
demonstrating a nexus between the veteran's current hearing 
loss disability and his service.


CONCLUSIONS OF LAW

1. The schedular criteria for a 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for PTSD and 
service connection for bilateral hearing loss.  In the 
interest of clarity the Board will discuss the two issues 
separately.


1. Entitlement to an increased evaluation for service-
connected PTSD, currently evaluated as 30 percent disabling.

Factual background

In a December 1945 RO decision the veteran was granted 
service connection for psychoneurosis and a 50 percent 
disability rating was assigned.  In March 1947 and September 
1960 rating decisions, 30 and 10 percent disability ratings 
were assigned, respectively.  

1993 and 1994 VA clinical notes reflect the veteran's 
complaints of insomnia and worrying about the "war" as well 
as anger and frustration.

During an October 1994 hearing, the veteran stated he was 
attending group therapy and was seeking treatment from a 
therapist.  The veteran and his spouse further stated he 
experienced nightmares with physical manifestations that 
require his spouse and he to sleep in different beds.  The 
veteran testified during a May 1995 hearing regarding what he 
described as racially motivated altercations with shipmates 
and continued insomnia.

In November 1994 the veteran presented for a VA psychiatric 
examination.  The examiner noted the veteran's reports of two 
stressors, racially motivated altercations with shipmates and 
combat related injuries and deaths.  The veteran reported 
nightmares that caused him to move involuntarily while 
sleeping, causing his wife to sleep in a different bed.  The 
veteran complained of depression and quitting employment in 
1991 because he could not deal with pressures and depression.  
The veteran described his only social contact as being with 
his wife.  The veteran appeared moderately to severely 
depressed with occasional suicidal ideation, but the examiner 
noted no signs of psychosis or significant cognitive 
impairment.  The examiner diagnosed the veteran with PTSD.

In November 1997 the veteran presented for a VA Social and 
Industrial Survey (SIS).  The veteran reported his social 
system only consisted of his family.  The veteran also stated 
he experienced anger regarding racial relations.  The veteran 
appeared anxious during the interview, complained of chronic 
insomnia and admitted suicidal ideation.  The veteran 
appeared irritable and tense.  The reviewer noted difficulty 
relating all of the veteran's difficulties with social and 
industrial functioning to PTSD because of other health 
problems he experienced.  The reviewer rated the veteran with 
moderate industrial and social impairment of functioning.

The veteran presented for a VA mental disorders examination 
in November 1997.  The veteran described his sleeping 
difficulties that require his wife to sleep in a separate 
bed.  The veteran further reported becoming easily angered, 
occasionally depressed and experiencing suicidal ideations.  
He reported consistent employment until a 1993 myocardial 
infarction and 1996 stroke.  Upon examination the veteran 
appeared alert, oriented times four and cooperative.  The 
veteran cried when discussing his World War II experiences.  
The examiner diagnosed the veteran with chronic moderate 
PTSD, with some diminishment in his capacity to work, 
function socially and clinical depression.

In April 1999 the veteran presented for a VA general 
psychiatric examination regarding anxiety reaction with PTSD.  
The veteran complained of being paranoid.  He stated that 
every morning he checks under his automobile for bombs.  The 
veteran started crying during the examination and complained 
of chronic insomnia.  He stated he was able to drive and 
build models as a hobby but did not relate to people.  The 
veteran was diagnosed with anxiety reaction with PTSD and 
assigned a current GAF of 55 .  The examiner stated the 
veteran's symptoms interfered only moderately with his 
occupational functioning and social functioning.

Applicable law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule). 38 
C.F.R. § Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2 (1999); See also Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See 
Karnas, 1 Vet. App. at 311.  In the instant case, the RO 
provided the veteran notice of the old and new regulations in 
the May 1999 supplemental statement of the case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:
		
100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community. Totally 
incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain or retain 
employment.


70%  Ability to establish and maintain effective or
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment 
in the ability to obtain or retain employment.

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

100% Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.

70%  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech 
intermittently illogical, obscure, or irrelevant;
near-continuous panic or depression affecting 
the ability to function independently, 
appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Words such as "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1998).  It should also be noted that use of terminology 
such as "moderate" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).


Analysis

The veteran is currently rated as 30 percent disabled for his 
service-connected PTSD.  He contends that his disability has 
worsened in severity to such a degree that it is no longer 
compensated by his presently assigned disability rating.  

Preliminary matters - well groundedness of the claim; duty to 
assist; standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with a recent VA examination and 
two personal hearings, and there is no indication that there 
are additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. 
§ 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b). In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

As noted above, the Board will consider the veteran's claim 
under both the current and the former schedular criteria in 
accordance with the Court's ruling in Karnas, 1 Vet. App. at 
311.

Discussion

With respect to the current criteria, the Board finds that 
the evidence of record shows that the current severity of the 
veteran's PTSD more nearly approximates a rating of 50 
percent.  38 C.F.R. § 4.7 (1999).

The Board recognizes that there is evidence of record which 
does not support a rating of 50 percent under the new 
criteria of Diagnostic Code 9411.  There is no evidence which 
suggests that the veteran suffers from circumstantial or 
stereotyped speech.  There is also no evidence that he 
experiences impaired judgment or difficulty understanding 
complex commands.  

However, the Board finds that the weight of the evidence 
supports a 50 percent disability rating for PTSD under the 
current regulations.  The Board notes that during the 
November 1997 SIS the veteran reported that his social system 
and contacts consisted only of his family.  The reviewer 
rated the veteran with moderate industrial and social 
impairment, but indicated health problems other than PTSD 
impacted this rating.  During the November 1997 VA mental 
disorders examination the veteran cried when discussing World 
War II and reported becoming easily angered, occasionally 
depressed and experiencing suicidal ideations, reflecting 
disturbances of motivation and mood, part of the criteria set 
forth in the current regulations for a 50 percent disability 
rating.  

The Board notes that during the April 1999 VA psychiatric 
examination, the veteran told the examiner he was paranoid 
and that although he could drive an automobile, he did not 
relate to people.  The Board notes that the examiner assigned 
a GAF of 55, which reflects moderate symptoms or moderate 
difficulty in social, occupational or school functioning, for 
example few friends and flat affect.  Flat affect, panic 
attacks more frequently than once per week and moderate 
occupational and social impairment were noted or diagnosed 
during the April 1999 VA examination and are part of the 
current criteria that allows a 50 percent rating for PTSD. 

Therefore, while the veteran may have not demonstrated all of 
the criteria for a 50 percent disability rating under 
Diagnostic Code 9411, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 50 percent rating rather than a 30 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 9411 (1999).  
The Board finds the manifestations of the veteran's 
disability which support a 50 percent disability rating to be 
more significant and have a greater impact on the veteran's 
ability to function than those which do not meet the criteria 
for a 50 percent evaluation.

The Board has considered whether an evaluation of 70 percent 
or higher under the new criteria might be warranted.  
However, the evidence of record does not demonstrate that the 
veteran's PTSD is manifested by deficiencies in most areas 
such as work, school and family relations, nor does the 
veteran experience near-continuous panic or depression, 
spatial disorientation or neglect of personal appearance.  
38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  Although the 
veteran's service-connected PTSD may have some impact on his 
employability, he had been able to hold a steady job until 
his 1993 myocardial infarction and 1996 stroke and there is 
no objective evidence that his psychiatric disability since 
that time would cause significant additional interference 
with employment.  Very significantly in the Board's judgment, 
the April 1999 VA examiner specifically assigned a GAF score 
of 55, which is indicative of only moderate psychiatric 
symptomatology, and the SIS specifically referred to the 
veteran's physical problems as impacting on this social and 
industrial adaptability.  Thus, the Board finds that the 
preponderance of the evidence of record is against assignment 
of a 70 percent disability evaluation under the new criteria.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 70 percent or higher evaluation 
is warranted for the veteran's PTSD under the old criteria.  
However, the Board believes that the evidence of record has 
not demonstrated that the veteran's PTSD is manifested by 
severe impairment of ability to establish and maintain 
effective or favorable relationships with people or obtain or 
retain employment.  As discussed above, the veteran's 
marriage and family are intact and he stopped working because 
of physical, nor psychiatric, problems.  Thus, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 50 percent under the old criteria.  The 
evidence of record, which has been discussed in detail above, 
is consistent in describing the veteran's PTSD as 
"moderate".  

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 50 percent 
disability rating for the veteran's PTSD under the new 
criteria.  See 38 C.F.R. § 4.7.  Furthermore, for the reasons 
and bases stated above, the Board also finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent under both the new and old 
criteria.  

2. Entitlement to service connection for bilateral hearing 
loss.

Applicable law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  In cases in which sensorineural hearing 
loss is involved, service connection may be granted if 
permanent hearing loss appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for hearing loss, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Well grounded claims

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in- service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Combat status

The Board further notes that 38 U.S.C.A. § 1154(b) (West 
1991) provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service- 
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat. 
7 Vet. App. at 507.  Accordingly, the " 'lay or other 
evidence' [will] be accepted as sufficient proof of service 
incurrence or aggravation unless there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service . . . . [citing Jensen v. 
Brown, 19 F.3d 1413, 1717 (Fed. Cir. 1994)]." 7 Vet. App. at 
508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996) (absence of competent medical evidence linking 
a claimed disorder to service rendered claim not well 
grounded).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish that his claim is well grounded by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Factual background

The veteran served aboard an aircraft carrier in the Pacific 
during World War II. His service medical records reflect that 
upon entry into service in 1943 and discharge in 1946 no 
hearing abnormalities were noted.  

A 1947 VA examination reflects no abnormalities regarding the 
veteran's hearing.

In October 1992 the veteran filed his initial claim for 
entitlement to service connection for hearing loss.

VA clinical notations for 1992 and 1993 indicate the 
veteran's complaints of hearing loss and tinnitus.  
Specifically, the veteran reported in December 1992 that he 
could not hear in his left ear because of an explosion during 
service.  He reported constant ringing in his ears.  In 
December 1992 the veteran was diagnosed with mild to moderate 
high frequency hearing loss and mild low frequency hearing 
loss.  In May 1993 he was diagnosed with high frequency 
hearing loss with virtually no speech discrimination and 
constant tinnitus.

During October 1994 and May 1995 hearings the veteran 
described a buzzing noise in both ears which he said probably 
started during his military service that involved working 
near eight inch guns on an aircraft carrier.

In April 1999 the veteran presented for a VA hearing loss 
examination.  The veteran's reported history indicated left 
ear hearing impairment since 1960 with constant left sided 
tinnitus since approximately 1979 and intermittent tinnitus 
in his right ear.  The veteran reported that in 1943 he was 
an aircraft landing signal officer on an aircraft carrier 
where he was exposed to the sounds of aircraft engines.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
40
65
LEFT

65
65
80
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 28 percent in the left ear.

The veteran was diagnosed with asymmetric sensorineural 
hearing loss. Constant tinnitus left ear and intermittent 
tinnitus right ear.  The examiner indicated the veteran's 
right ear hearing loss was less than expected for an 
individual the veteran's age.  The examiner stated that in 
the absence of a 4000Hz notch there was no evidence to 
implicate excessive military noise exposure as a cause of the 
veteran's hearing loss.  Regarding the veteran's left ear 
with tinnitus, the examiner stated the loss does not appear 
characteristic of excessive noise exposure.  The examiner 
concluded by stating that if the veteran underwent magnetic 
resonance imaging (MRI) and computed tomography (CT) testing 
that showed retrocochlear  lesion, this result would not be 
military related.

Analysis

As stated above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The first prong of the Caluza test is satisfied in that the 
current medical evidence establishes that a hearing 
disability presently exists.  In each ear, the auditory 
threshold is 40 decibels or greater in at least one of the 
specified frequencies, and the veteran's speech recognition 
scores are both less than 94 percent.  38 C.F.R. § 3.385.  
The Board finds that the second prong of the Caluza test has 
also been met because of the veteran's statements that he 
incurred his hearing disability in service while working in 
the vicinity of eight inch guns and aircraft during World War 
II.

However, as to the third prong of the Caluza test, there is 
no medial nexus evidence of record which would serve to link 
the veteran's current hearing loss and his World War II 
service.


The veteran alleges that his current bilateral hearing loss 
is the result of exposure to acoustic trauma associated with 
aircraft and other battle noises.  The Board has no reason to 
dispute the veteran's statements that he was exposed to 
combat.  The provisions of § 1154(b) do not, however 
eliminate the requirement that there be evidence of a nexus 
between a current disability and active service.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996).

The veteran has not presented any evidence showing that his 
current bilateral hearing loss is related to service.  While 
the VA examiner notes exposure to aircraft engines during 
service in the history as reported by the veteran, that 
examiner does not relate the hearing loss diagnosis to 
exposure to military related noise.  In the current record, 
no other competent medical professional has related the 
hearing loss disability to noise exposure or any incident of 
service.

Although the veteran alleges a connection between service and 
his current hearing loss, competent medical evidence is 
necessary to establish the third prong of the Caluza test.  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, because the 
veteran has not presented a well-grounded claim of 
entitlement to service connection, the benefit sought on 
appeal is denied.

Additional Comments

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss plausible.  This decision serves to 
inform the veteran of the kind of evidence that would be 
needed to make his claim well grounded.  By this decision, 
the Board informs the veteran that in order to make his claim 
for entitlement to service connection well grounded, he will 
need to submit competent medical evidence establishing a 
nexus between service and his current hearing loss 
disability.

As noted in the Introduction, the issue of entitlement to 
service connection for tinnitus is being referred to the RO.  
The Board intimates no conclusion with respect to the 
ultimate outcome of that issue.



ORDER

An increased rating of 50 percent is granted for the 
veteran's PTSD, subject to controlling regulations applicable 
to the payment of monetary benefits.

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).



   The United States Court of Appeals for Veterans Claims (Court) has stated the word "definite", as used in 
the old schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an 
award at the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  VA, including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  

  Denoting the eighth cranial nerve.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1456 (28th 
ed. 1994)

